Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 2/2/21, Applicant amended claim 4, canceled no claims, and added no new claims.  Claims 2-19 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art for extracting, accessing, manipulating, and/or displaying data from structured, semi-structured, and unstructured documents: identify words and contender values on the subject page, group the identified words and the identified contender values on the subject page into a plurality of blocks based on their spatial positioning on the subject page, each block comprising one or more of the identified words, or one of the identified contender values, or a combination thereof, and for a subject contender value of the identified contender values, determine a first confidence that the subject contender value is associated with the pre-defined value based on a comparison of 1) a calculated two- dimensional spatial relationship between the subject contender value and at least some of the blocks on the subject page, and 2) the known two-dimensional spatial relationship between the pre-defined value and the plurality of words in the pre- selected page, determine a second confidence that the subject contender value is associated with the pre-defined value based on a comparison of 1) a subset of blocks on the subject page that are around the subject contender value, and 2) the one or more keywords associated with the pre-defined value, and determine at least one additional .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Applicant’s Remarks
	Regarding objection to claim 4 for antecedent basis of “group the identified words and the identified contender values into anchor blocks further based on typographical characteristics,” in view of amendments reciting “group the identified words and the identified contender values into anchor blocks based on typographical characteristics,” this objection is withdrawn.  Regarding rejections of claims 2-10 and 11-19 for obviousness type double patenting over U.S. Patent 9,384,264, in view of Terminal Disclaimer filed 2/2/21 and approved by the Office on 2/4/21, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        4/2/21